Name: 2008/891/EC: Commission Decision of 26Ã November 2008 amending Decision 2003/61/EC authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (notified under document number C(2008) 7317)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  means of agricultural production;  trade;  America;  plant product;  international trade
 Date Published: 2008-11-29

 29.11.2008 EN Official Journal of the European Union L 319/71 COMMISSION DECISION of 26 November 2008 amending Decision 2003/61/EC authorising certain Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of seed potatoes originating in certain provinces of Canada (notified under document number C(2008) 7317) (Only the Greek, Spanish, Italian, Maltese and Portuguese texts are authentic) (2008/891/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Pursuant to Directive 2000/29/EC, seed potatoes originating in Canada may not be introduced into the Community. However, that Directive permits derogations from that rule, provided there is no risk of spreading harmful organisms. (2) Commission Decision 2003/61/EC (2), provides for a derogation for the importation of seed potatoes originating in certain provinces of Canada into Greece, Spain, Italy, Cyprus, Malta and Portugal subject to specific conditions. (3) Portugal has asked for an extension of that derogation. (4) The situation justifying that derogation remains unchanged and the derogations should therefore continue to apply. (5) Decision 2003/61/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/61/EC is amended as follows: 1. Article 1(2)(c) is replaced by the following: (c) for the potato-marketing seasons from 1 February 2003 to 31 March 2003, from 1 December 2003 to 31 March 2004, from 1 December 2004 to 31 March 2005, from 1 December 2005 to 31 March 2006, from 1 December 2006 to 31 March 2007, from 1 December 2007 to 31 March 2008, from 1 December 2008 to 31 March 2009, from 1 December 2009 to 31 March 2010 and from 1 December 2010 to 31 March 2011.; 2. In Article 15 31 March 2008 is replaced by 31 March 2011. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Cyprus, the Republic of Malta and the Portuguese Republic. Done at Brussels, 26 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 23, 28.1.2003, p. 31.